


Exhibit 10.26


EL PASO ELECTRIC COMPANY
CHANGE OF CONTROL AGREEMENT
FOR EXECUTIVE OFFICERS


AGREEMENT by and between El Paso Electric Company, a Texas corporation (the
“Company”), and _______________ (the “Executive”), dated as of the ___ day of
__________________.


W I T N E S S E T H


WHEREAS, the Executive currently serves as a key employee of the Company and his
or her services and knowledge are valuable to the Company in connection with the
management of the Company; and


WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to secure the
Executive's continued services and to ensure the Executive's continued
dedication and objectivity in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control (as defined in Attachment 1) of the Company, without concern
as to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage the Executive's full attention and dedication to the Company, the
Board has authorized the Company to enter into this Agreement.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:


1. Employment Period. (a) The Company hereby agrees to employ the Executive and
the Executive hereby agrees to accept employment with and remain in the
employment of the Company, subject to the terms and conditions of this
Agreement, for the period commencing upon the occurrence of a Change in Control
and ending on the second anniversary thereof, or such later date as may be
mutually agreed upon by the Company and the Executive. Notwithstanding the
foregoing, the Executive’s employment hereunder may be earlier terminated,
subject to Section 4 of this Agreement. The period of time between the
commencement of a Change in Control and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Period”.


(b) Prior to the occurrence of a Change in Control, the Executive’s employment
by the Company shall be deemed at will (or shall be governed by any current
contract of employment), and this Agreement shall not confer upon the Executive
any right to continued employment by the Company in his or her current position
or otherwise nor affect in any manner the right of the Company to change the
Executive’s duties and responsibilities in any manner, or to reduce Executive’s
compensation or terminate the

1

--------------------------------------------------------------------------------




employment of the Executive at any time prior to the occurrence of a Change in
Control and/or to cancel this Agreement at any time prior to the occurrence of a
Change in Control. In particular, the Executive shall not have any rights under
this Agreement for any such change, reduction or termination of employment or of
this Agreement "in anticipation of" any “change of control” that shall occur
prior to the occurrence of a Change in Control.


2. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive shall serve as __________________________ of the
Company or his or her then current position at the time of a Change in Control
(or the equivalent position in the division, subsidiary or other portion of any
post-merger or post-acquisition successor that is operationally responsible for
the electric business conducted by the Company prior to the merger or
acquisition), with such authority, duties and responsibilities as are
commensurate with such position and as may be consistent with such position as
may be assigned to him or her by the Board and (B) the Executive’s services
shall be performed at the Company’s offices in El Paso, Texas. Notwithstanding
the foregoing, the Company and the Executive may mutually agree to such changes
in the Executive’s position, reporting or location of employment as are in the
best interest of the Company without violating the provisions of this paragraph.


(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his or her attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements, or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.


(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), payable biweekly, at
least equal to the annual base salary paid or payable, including any base salary
which has been earned but deferred, to the Executive by the Company in respect
of the twelve-month period immediately preceding the occurrence of a Change in
Control. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the occurrence of a Change in Control and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary shall refer
to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.



2

--------------------------------------------------------------------------------




(ii) Annual Bonus. In addition to Annual Base Salary, for each fiscal year
ending during the Employment Period the Executive shall be eligible, based upon
the Executive's achievement of performance goals, and the Company's achievement
of financial and other operating goals, in each case set by the Compensation
Committee of the Board, in consultation with the Executive, at levels
substantially consistent with past practice, during such fiscal year, to receive
a bonus (the "Annual Bonus") at a target level of not less than _____ of the
Annual Base Salary (the "Target Bonus Amount") with the opportunity,
substantially consistent with past practice, to earn in excess of such amount
based upon the attainment of agreed upon performance goals. Each such Annual
Bonus shall be paid no later than the last business day of the third month of
the fiscal year next following the fiscal year for which the Annual Bonus is
awarded (the "Last Payment Date").


(iii) Long-Term Incentive Compensation. During the Employment Period, the
Executive shall be entitled to participate in all long-term incentive plans,
practices, policies and programs applicable generally to other peer executives
of the Company.


(iv) Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs on an aggregate basis that is no less favorable than in
effect immediately prior to the commencement of the Employment Period.


(v) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive's dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company on an aggregate basis
that is no less favorable than in effect immediately prior to the commencement
of the Employment Period.


(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the Company's policies.


(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company on a basis no less favorable than that in effect immediately prior
to the commencement of the Employment Period but, in any event, shall be
entitled to no less than four weeks of vacation per year during the Employment
Period.


3. Termination of Employment. (a) Death or Disability. The Executive's
employment shall terminate automatically upon the Executive's death during the
Employment Period. If the Disability of the Executive occurs during the
Employment Period pursuant to the definition of Disability set forth below, the
Company may give the Executive written notice, in accordance with Section 10(b)
of this Agreement, of its intention to terminate the Executive's employment. In
such event, the Executive's employment with the Company shall terminate
effective on the 60th day after receipt of

3

--------------------------------------------------------------------------------




such notice by the Executive (the "Disability Effective Date"); provided that,
within the 60 days after such receipt, the Executive shall not have returned to
substantially full time performance of the Executive's duties. For purposes of
this Agreement, "Disability" shall mean the absence of the Executive from the
performance of the Executive's duties with the Company on a full time basis for
an aggregate of 120 out of any 180 consecutive business days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by an independent physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive's legal
representative.


(b) Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, "Cause" shall mean
(i) the Executive’s conviction, plea of “guilty” or plea of “no contest” to any
crime constituting a felony in the jurisdiction in which it is committed or to
any crime involving dishonesty, (ii) the willful and continued failure by the
Executive to perform his or her duties, or (iii) the engaging by the Executive
in misconduct in connection with Executive’s employment that is materially
injurious to the Company, in each case following written notice and a reasonable
opportunity (which shall be no less than 30 days) to cure the failure or cease
any non-criminal misconduct to the extent such failure or misconduct is capable
of cure without material harm to the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described above, and specifying the particulars thereof in detail.


(c) Good Reason. The Executive's employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, "Good Reason" shall mean:


(i) a material reduction in Executive’s duties or responsibilities, excluding
for these purposes, (A) an isolated and insubstantial action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive, and (B) any action to which the Executive has
given his or her written consent;


(ii) any failure by the Company to comply with any of the provisions of Section
2(b) of this Agreement, other than an isolated and insubstantial failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;


(iii) the Company's requiring the Executive without the Executive's written
consent to be based at any office or location located more than 50 miles from
the office

4

--------------------------------------------------------------------------------




or location provided in Section 2(a)(i)(B) hereof or the Company's requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the occurrence of a Change in Control;


(iv) any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement;


(v) the Company’s purported termination of this Agreement other than in
accordance with its terms; or


(vi) any other breach by the Company of a material provision of this Agreement.


(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10(b) of this Agreement. In
the case of a Good Reason termination, such Notice of Termination shall be given
within 90 days of the occurrence of the event that provides the basis for the
termination as a condition of such claim being treated as a Good Reason
termination hereunder. For purposes of this Agreement, a "Notice of Termination"
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights hereunder.


(e) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for any
reason (including Good Reason), the date of receipt of the Notice of Termination
or any later date specified therein that is within 30 days of such Notice, as
the case may be, (ii) if the Executive's employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination and (iii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.


4. Obligations of the Company upon Termination. (a) Good Reason; Other than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive's employment other than for Cause or Disability or the
Executive shall terminate employment for Good Reason:



5

--------------------------------------------------------------------------------




(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:


A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid; (2) the product of (x) the
target bonus of the Executive for the year of termination under the Company’s
Annual Short-Term Bonus Plan (the “Target Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination, and the denominator of which is 365; and (3) any accrued vacation
pay to the extent not theretofore paid (the sum of the amounts described in
clauses (1), (2), and (3) shall be hereinafter referred to as the "Accrued
Obligations");


B. the amount equal to the product of (i) [two] [three]1, and (ii) the sum of
(x) the Executive's Annual Base Salary and (y) the Target Bonus; and


C. if the Executive is a member, other than a cash balance member, under the
Retirement Income Plan for Employees of El Paso Electric Company or any
successor plan that is put into effect prior to a Change in Control (the
“Qualified Retirement Plan”), a benefit equal to the actuarial equivalent of the
amounts by which the Executive's total vested benefits under the Qualified
Retirement Plan, computed as if Executive had three additional years of benefit
accrual service, exceed the Executive's actual pension benefits under the
Qualified Retirement Plan with the Executive's average monthly earnings for
purposes of this calculation being one-twelfth of the Executive’s annualized
rate of basic compensation (excluding bonuses, overtime pay, expense allowances,
profit sharing and any other extra compensation such as supplemental payments
and other extra compensation in any form, but not excluding deductions from the
Executive’s annualized rate of basic compensation under Sections 125 and 401(k)
of the Internal Revenue Code of 1986, as amended) in effect immediately prior to
the time a Notice of Termination is given, and the benefit and accrual formulas
and actuarial assumptions being no less favorable than those in effect under the
Qualified Retirement Plan at such time; provided, however, that if the Executive
is a cash balance member under the Qualified Retirement Plan and is vested in
his benefits, a benefit equal to the product of (1) the percentage, as
determined for the Executive under the Qualified Retirement Plan’s Pay Credit
Chart, as of the time a Notice of Termination is given, and (2) three times the
Executive’s annual base pay, as determined for the Executive under the Qualified
Retirement Plan as of the time a Notice of Termination is given.


(ii) for two years after the Executive's Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue the medical, dental, accidental
death and dismemberment and life insurance benefits to the Executive and/or the
Executive's dependents at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies in effect
under Section 2(b)(v) of this Agreement (the "Continuing Benefit Plans") as if
the Executive's employment had not been terminated (either by permitting the
Executive and/or the Executive's dependents to participate in






_________________________
1 3X for the President and Senior Vice Presidents; and 2X for all other Vice
Presidents.,

6

--------------------------------------------------------------------------------




the Continuing Benefit Plans on an after-tax basis to the extent necessary under
sections 105 or 106 of the Code, paying Executive’s premiums for COBRA coverage
under the applicable plans and, to the extent necessary under section 105 of the
Code, imputing the amount of such premiums to Executive as income, by providing
the Executive and/or the Executive's dependents with equivalent benefits outside
the Continuing Benefit Plans on an after-tax basis to the extent necessary under
section 105 or 106 of the Code or by providing Executive a lump sum cash payment
within 30 days of his Date of Termination sufficient for the Executive to
purchase equivalent benefits, as the Company may elect, so long as to the extent
permitted under section 409A of the Code the net after-tax benefit to him is the
same as if the Executive had remained an employee of the Company participating
in the Continuing Benefit Plans); provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive medical,
dental, accidental death and dismemberment or life insurance benefits under
another employer-provided plan, the medical, dental, accidental death and
dismemberment and life insurance benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility, meaning that the total benefits payable to the Executive under the
other employer’s plan and this Agreement will not exceed the benefits that would
be payable to the Executive under this Agreement. Executive will notify the
Company of his eligibility for such other employer-provided benefits within 30
days of attaining of such eligibility. For purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for COBRA
continuation coverage and/or retiree benefits pursuant to the Continuing Benefit
Plans and any other welfare benefit plans, practices, policies and programs
provided by the Company and its affiliated companies, the Executive shall be
considered to have remained employed until two years after the Date of
Termination and to have retired on the last day of such period;


(iii) for one year after the Executive's Date of Termination, the Company shall
provide outplacement services for the Executive. No cash payment will be made in
lieu of outplacement services under this Agreement; and


(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company, as of the
Date of Termination (such other amounts are benefits shall be thereinafter
referred to as the "Other Benefits").


(b) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligation to the Executive's Legal Representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. The term Other Benefits as utilized in this
Section 4(b) shall include death benefits as in effect on the date of the
Executive's death.



7

--------------------------------------------------------------------------------




(c) Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligation to the Executive, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.


(d) Cause; Other than for Good Reason. If the Executive's employment shall be
terminated for Cause or the Executive terminates his or her employment without
Good Reason during the Employment Period, this Agreement shall terminate without
further obligation to the Executive other than the obligation to pay to the
Executive (x) his or her Annual Base Salary through the Date of Termination and
(y) Other Benefits, in each case to the extent theretofore unpaid.


5. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 10(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated Companies. Any
rights that are vested and any benefits that the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.


6. Full Settlement; Dispute Resolution.


(a)    In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as provided
in section 4(a)(ii) of this Agreement, such amounts shall not be reduced whether
or not the Executive obtains other employment.


(b)    The Company agrees to pay as incurred, to the full extent permitted by
law, all legal fees and expenses (including costs of arbitration) which the
Executive may reasonably incur as a result of any contest regardless of the
outcome thereof by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement; provided,
however, that the foregoing shall not apply in connection with any such contest
in which the finder of fact determines that the contest is frivolous or was
brought by the Executive in bad faith.


(c)    Any dispute arising hereunder between Executive and the Company which
cannot be resolved by them to their mutual satisfaction within a period of 14
days,

8

--------------------------------------------------------------------------------




unless mutually extended, shall first be submitted to mediation in El Paso,
Texas (or if Executive’s primary work location immediately prior to the Date of
Termination is not in El Paso, Texas, within 25 miles of such primary work
location), to a mediator selected pursuant to the rules of the American
Arbitration Association (“AAA”). All costs of mediation incurred by Executive
will be paid by the Company. If such mediation shall not result in an agreed
settlement between the parties within 90 days, the dispute will be promptly
submitted to binding arbitration (conducted by a panel of three arbitrators in
El Paso, Texas, or if Executive’s primary work location immediately prior to the
Date of Termination is not in El Paso, Texas, within 25 miles of such primary
work location) in accordance with the rules of the AAA then in effect. The
results of such arbitration, which shall be concluded within one year, and shall
be binding and conclusive upon the parties hereto, and judgment on the award may
be entered at the instance of either party in any court of competent
jurisdiction. The dispute resolution procedure set forth in this Section may be
initiated by either party upon five business days prior written notice to the
other and after failure to resolve the dispute after the expiration of the
14-day time period referred to in first sentence of this Section.


7. Limitations on Amounts Payable to Executive.


    (a) Section 280G Limitation. If the payments and benefits provided to
Executive under this Agreement (the “Agreement Payments”), either alone or
together with other payments to Executive from the Company (together with the
Agreement Payments, the “Total Payments”), would constitute a “parachute
payment” (as defined in Section 280G of the Code) and be subject to the excise
tax (the “Excise Tax”) imposed under Section 4999 of the Code, such Total
Payments shall be reduced if and to the extent that a reduction in the Total
Payments would result in Executive retaining a larger amount than if Executive
received all of the Total Payments (such reduced amount is hereinafter referred
to as the “Limited Benefit Amount”), in each case measured on an after-tax basis
(taking into account federal, state and local income taxes and, if applicable,
the Excise Tax). The determination of any reduction in the Total Payments shall
be made by the Company’s independent public accountants or another certified
public accounting firm designated by the Company, and may be determined using
reasonable assumptions and approximations concerning applicable taxes and
relying on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. Unless Executive shall have given prior
written notice specifying a different order to the Company, the Company shall
reduce or eliminate the Total Payments by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments.


(b) Section 409A.


(i)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) payable under this Agreement
will be considered due or payable until and unless Executive has a “separation
from service” within the meaning of Section 409A of the Code and the final
regulations and any guidance promulgated thereunder, as each may be amended from
time to time (together,

9

--------------------------------------------------------------------------------




“Section 409A”). Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s “separation from service” other than due to Executive’s
death, then any severance benefits payable pursuant to this Agreement and any
other severance payments or separation benefits, that in each case when
considered together may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) and are otherwise
due to Executive on or within the six (6) month period following Executive’s
“separation from service” will accrue during such six (6) month period and will
instead become payable (without interest) in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s “separation from
service.” All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(ii) Notwithstanding anything herein to the contrary, if Executive dies
following his or her “separation from service” but prior to the six (6) month
anniversary of the date of his or her “separation from service,” then any
Deferred Compensation Separation Benefits delayed in accordance with this
Section will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death, but not later than ninety (90) days after
the date of Executive’s death, and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.


(iii) Payments with respect to reimbursements of expenses, including COBRA
premiums, shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that the
reimbursement be made on or before the last day of the calendar year following
the calendar year in which the relevant expense is incurred. The amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year. In no event will
any reimbursement be made following the last day of the third calendar year
following the year in which termination of employment occurred.


(iv) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply; provided that in no
event shall this clause increase the cost to the Company of providing any
Agreement Payments to Executive.
 
8. (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). The Executive shall not, at any time during

10

--------------------------------------------------------------------------------




his or her employment with the Company or at any time thereafter, for any
reason, in any fashion, form or manner, either directly or indirectly,
communicate, divulge, copy or permit to be copied (without the prior written
consent of the Company or as may otherwise be required by law or legal process
or in order to enforce his or her rights under this Agreement or as necessary to
defend himself or herself against a claim asserted directly or indirectly by the
Company or any of its affiliated companies) any secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, in any manner whatsoever, to, or for
the benefit of, any person, firm, corporation or other entity, other than the
Company and those designated by it or in the course of his or her employment
with the Company and its affiliated companies. As used herein, the term "all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies, and their respective businesses" shall include,
without limitation, the Company's plans, strategies, proposals to potential
customers and/or partners, costs, prices, proprietary systems for buying and
selling, client and customer lists, identity of prospects, proprietary computer
programs, policy or procedure-manuals, proprietary training and recruiting
procedures, proprietary accounting procedures, and the status and contents of
the Company's contracts with its suppliers, clients, customers or prospects. The
Executive shall not be required to maintain the confidentiality of information
or data that is in the public domain at the time of disclosure; or following
disclosure, becomes generally known or available through no act or omission on
the part of the Executive; or is known, or becomes known, to the Executive from
a source other than the Company provided that the disclosure by such source is
not in breach of a confidentiality agreement with the Company; or is
independently developed by the Executive without violating any of the
Executive’s obligations under this Agreement. In the event that the Executive is
required (by oral question, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any information or data, the Executive shall promptly notify the Company in
writing of such requirement so that the Company may seek an appropriate
protective order or waive in writing the Executive’s compliance with the
provisions of this agreement. In the event that such protection is not obtained
or the Company waives in writing the Executive’s compliance, Executive agrees
that the Executive may furnish only that portion of the information or data
which the Executive is advised by counsel is legally required to be disclosed.
The Executive further agrees to maintain in confidence any confidential
information of third parties received as a result of his or her employment with
the Company.


(b) Enforcement. In the event of a breach or threatened breach of this Section
8, the Executive agrees that the Company shall be entitled, in addition to any
other remedies available to it to specific performance and injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and the Executive acknowledges that damages would be inadequate and
insufficient. In no event shall an asserted violation of the provisions of this
Section 8 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.



11

--------------------------------------------------------------------------------




(c) Survival. Any termination of the Executive's employment or of this Agreement
shall have no effect on the continuing operation of this Section 8.


9. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid (whether or not the Company
ceases to exist) which assumes and agrees to perform this Agreement by operation
of law, or otherwise. In the event of any such succession, "Board" shall mean
the board of directors or similar managing body of the successor to the Company.


10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


To the most recent address in the Company’s employment records
 
If to the Company:


El Paso Electric Company
100 North Stanton
El Paso, Texas 79901
Attention: Chief Executive Officer



12

--------------------------------------------------------------------------------




or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e) Subject to Section 3(d) of this Agreement, the Executive's or the Company's
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


(f) This Agreement constitutes the entire agreement between the parties and is
intended to be an integration of all agreements between the parties with respect
to the Executive's employment by the Company on and after the occurrence of a
Change in Control, the terms and conditions of such employment or the
termination of such employment. Any and all prior agreements, understandings or
commitments between the Company and the Executive with respect to any such
matter are hereby superseded and revoked.


(g) The Company shall indemnify and hold the Executive and his or her legal
representatives harmless to the fullest extent permitted by applicable law, from
and against all judgments, fines, penalties, excise taxes, amounts paid in
settlement, losses, expenses, costs, liabilities and legal fees if the Executive
is made, or threatened to be made a party to any threatened or pending or
completed action, suit, proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Company or any of
its affiliated companies to procure a judgment in its favor, by reasons of the
fact that the Executive is or was serving in any capacity at the request of the
Company or any of its affiliated companies for any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
The right to indemnification provided, in this paragraph (g) shall not be deemed
exclusive under any law or the charter or by-laws of the Company or any of its
affiliated companies or otherwise, both as to action in the Executive's official
capacity and as to action in another capacity while holding such office, and
shall continue after the Executive has ceased to be a director or officer and
shall inure to the benefit of the Executive's heirs, executors and
administrators. Any reimbursement obligation arising hereunder shall be
satisfied on an as-incurred basis. In addition, the Company agrees to continue
to maintain customary and appropriate directors and liability insurance during
the Employment Period and the Executive shall be entitled to the protection of
any such

13

--------------------------------------------------------------------------------




insurance policies on no less favorable a basis than is provided to any other
officer or director of the Company or any of its affiliated companies.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.




“EXECUTIVE”




______________________________






EL PASO ELECTRIC COMPANY




By:___________________________
Thomas V. Shockley, III
Chief Executive Officer




    





















































14

--------------------------------------------------------------------------------




Attachment 1


"Change in Control" shall mean:


(1)    the acquisition by any individual, entity or group (a "Person"),
including any "person" within the meaning of Section 13(d) (3) or 14(d) (2) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") of
beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of 30% more of either (i) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (3)
of this definition;


(2)    individuals who, as of the date of this Agreement (the “Effective Date”),
constitute the Board of Directors (the "Incumbent Board") cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the Effective Date whose
election, or nomination for election by the Company's stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed a member of the
Incumbent Board;


(3)    Consummation of a shareholder-approved reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Corporate Transaction"); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individual or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of

A - 1

--------------------------------------------------------------------------------




directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
30% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or


(4)    approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred as a result of the formation of a Holding Company. For the
purposes hereof, “Holding Company” shall mean an entity that becomes a holding
company for the Company or its businesses as a part of any reorganization,
merger, consolidation or other transaction, provided that the outstanding shares
of common stock of such entity and the combined voting power of such entity
entitled to vote generally in the election of directors is, immediately after
such reorganization, merger, consolidation or other transaction, beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation or other transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or other transaction, of such Outstanding Company Voting Securities.



A - 2